DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The amended drawings were received on 03/29/2022. These drawings are accepted, and the objection set forth prior is withdrawn.

Specification
The amended specification was received on 03/29/2022. This specification is accepted, and the objection set forth prior is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yustein et al. (WO 2015198335 A1) (hereon referred to as Yustein).
Regarding claim 1 (first interpretation), Yustein teaches an implant (see Fig. 3), comprising: 
a first endplate (see labelled diagram of Fig. 3 below); 
a second endplate (see labelled diagram of Fig. 3 below); 
a base (12) disposed between the first endplate (front side of 36 and 28) and the second endplate (back side of 36 and 28), wherein the base is formed with one or more adjustment arm cavities (separated by division of drivers 18a and 18b as shown in the labelled diagram of Fig. 3 below) and the adjustment arm cavities have a tip side covered by the first endplate and a bottom side covered by the second endplate when the endplates are in an unexpanded position (see labelled diagram of Fig. 3 below); 

    PNG
    media_image1.png
    389
    673
    media_image1.png
    Greyscale

a drive assembly (18) rotatably disposed in the base between a first adjustment arm cavity and a second adjustment arm cavity;
a plurality of adjustment arms (14a and 14b), each having a first end attached to the first endplate and the second endplate (note that both arms 14a and 14b connect to both endplates; also note that the claim does not require a direct connection), wherein the first ends of the adjustment arms extend from the top side of the adjustment arm cavities and the second ends of the adjustment arms extend from the bottom side of the adjustment arm cavities when the endplates are moved toward an expanded position (see Fig. 2D); and
a plurality of pins (see pins attached to 26a, pin attached to 22a, and pin 30) disposed on at least one of the first endplate and the second endplate (note that all pins engage the endplates directly and indirectly); and 
wherein the plurality of adjustment arms (14a and 14b) are rotatably connected to a plurality of hubs (22a, 22b) (indirectly connected via 22a and 22b) that are axially slidable on at least some of the plurality of pins (note the hubs are slidable on the pin attached to 22a and pin 30);

    PNG
    media_image2.png
    696
    724
    media_image2.png
    Greyscale

Regarding claim 2, Yustein teaches the implant of claim 1, wherein the plurality of pins include a first pin (on 26a) having a first length, a second pin (on 22a) having a second length that is greater than the first length, and a third pin (30) having a third length that is greater than the second length (see Fig. 3, noting that due to the orientation of the implant, it is clear that all three of the aforementioned pins are chronologically increasing in size).
Regarding claim 3, Yustein teaches the implant of claim 2, wherein the plurality of hubs includes a first hub (22b) that is rotatably disposed on and disposed axially stationary on the first pin (attached to 26a, note that the two are rotatably disposed when the device is being assembled), a second hub (22a) that is rotatably disposed on and axially slidable on the second pin (on 22a), and a third hub (22b, see labelled diagram of Fig. 3 below) that is rotatably disposed on and axially slidable on the third pin (30) (note that third hub 26a is indirectly disposed on pin 30 via arm 14a, and that the two are axially slidable relative to each other when the device is being assembled).  

    PNG
    media_image3.png
    412
    549
    media_image3.png
    Greyscale

Regarding claim 4, Yustein teaches the implant of claim 3, wherein the third hub (22b) is axially slidable over a first distance on the third pin (30) and the second hub (22a) is axially slidable over a second distance on the second pin (on 22a), the first distance being greater than the second distance (note that the third hub may slide relative to pin 30 along the distance of slot 32, which allows for a greater range of motion than hub 22a, which is constricted to the motion of the pin attached to 22a).  
Regarding claim 5, Yustein teaches the implant of claim 1, wherein the drive assembly comprises a height drive gear (18b), a lordotic drive gear (18a), a height drive block (26b), and a lordotic drive block (19) that are movably disposed in the base.  
Regarding claim 6, Yustein teaches the implant of claim 5, wherein the height drive gear (18b) is rotatably configured to actuate both the height drive block (26b) and the lordotic drive block (26a), and the lordotic drive gear (18a) is rotatably configured to actuate the lordotic drive block (19) but not the height drive block (see Fig. 4C).  
Regarding claim 7, Yustein teaches the implant of claim 5, wherein the height drive gear (18b) is configured to actuate the height drive block (26b), which is configured to actuate a height adjustment arm (14b) of the plurality of adjustment arms (14a and 14b), which is attached to a first hub plurality (22a) of the plurality of hubs (22a and 22b).  
Regarding claim 8, Yustein teaches the implant of claim 7, wherein the first hub plurality (22a) of the plurality of hubs (22a and 22b) axially slide on at least some of the plurality of pins (pin on 26b and 30) based on the actuation of the height adjustment arm (see Figs. 4A-4C, noting that this is true during assembly of the device).  
Regarding claim 9, Yustein teaches the implant of claim 7, wherein the first hub plurality (22a) of the plurality of hubs (22a and 22b) remain axially stationary on at least some of the plurality of pins (pin on 26b and 30) based on the actuation of the height adjustment arm (14a), the height adjustment arm moving at least one of the first endplate and the second endplate away from the base (note that this is true once the device is implanted).  
Regarding claim 10, Yustein teaches the implant of claim 7, wherein the lordotic drive gear (18a) is configured, following the actuation of the height drive block (26b) by the height drive gear (18b), to actuate a lordotic adjustment arm (14a) of the plurality of adjustment arms (14a and 14b), which is attached to a second hub plurality (22b) of the plurality of hubs (22a and 22b).  
Regarding claim 1 (second interpretation), Yustein teaches an implant (see Fig. 3), comprising: 
a first endplate (see labelled diagram of Fig. 3 below); 
a second endplate (see labelled diagram of Fig. 3 below); 
a base (12) disposed between the first endplate (front side of 36 and 28) and the second endplate (back side of 36 and 28), wherein the base is formed with one or more adjustment arm cavities and the adjustment arm cavities have a tip side covered by the first endplate and a bottom side covered by the second endplate when the endplates are in an unexpanded position (see labelled diagram of Fig. 3 below); 
a drive assembly (18) rotatably disposed in the base between a first adjustment arm cavity and a second adjustment arm cavity;
a plurality of adjustment arms (14a, 14b, and 22a), each having a first end attached to the first endplate and the second endplate (note that both arms 14a and 14b connect to both endplates; also note that the claim does not require a direct connection), wherein the first ends of the adjustment arms extend from the top side of the adjustment arm cavities and the second ends of the adjustment arms extend from the bottom side of the adjustment arm cavities when the endplates are moved toward an expanded position (see Fig. 2D); and
a plurality of pins (see pins attached to 26a, pin attached to 22a, and pin 30) disposed on at least one of the first endplate and the second endplate (note that all pins engage the endplates directly and indirectly); and 
wherein the plurality of adjustment arms (14a, 14b, and 22a) are rotatably connected to a plurality of hubs (22b) (indirectly connected) that are axially slidable on at least some of the plurality of pins (note the hubs are slidable on the pin attached to 22a and pin 30);
Regarding claim 11, Yustein teaches the implant of claim 10, wherein the plurality of adjustment arms include a plurality of height adjustment arms (14a and 14b) and a plurality of lordotic adjustment arms (both arms 22a).
Regarding claim 12, Yustein teaches the implant of claim 10, wherein the plurality of height adjustment arms (14a and 14b) are retained in the first adjustment arm cavity and the plurality of lordotic adjustment (both arms 22a) arms are retained in the second adjustment arm cavity (see Fig. 4B).
Regarding claim 13, Yustein teaches an implant (see Fig. 17), comprising: 
a first endplate and a second endplate (see labelled diagram of Fig. 3 above), wherein each of the endplates has an inner surface facing an interior portion of the implant (see Fig. 3, noting that the inside of both plates faces the inside portion of the implant); 
a base (32) disposed between the first endplate (12) and the second endplate (14); 
a plurality of adjustment arms (14a, 14b, and 22a), which include a plurality of height adjustment arms (14a and 14b) and a plurality of lordotic adjustment arms (22a), connecting between the base with the first endplate and the second endplate (indirectly); 
one or more hub pairs (both 22b, 26b, and19) formed on the inner surface of each of the endplates,
a pin connecting between each hub of the hub pairs (see pins attached to 26a, pin attached to 22a, and pin 30) 
a first pivot hub (26a) rotatably disposed on each of the pins (note that all pins engage the endplates directly and indirectly); and 
wherein each end of the height adjustment arms and the lordotic adjustment arms is (14a, 14b, and 22a) rotatably connected to one of the pivot hubs (26a).
Regarding claim 14, Yustein teaches the implant of claim 13, wherein each of the hub pairs (22b) is formed by a pair of arches (see pin hole formed on the upper end of hub 22b) configured to receive one of the pins (see Fig. 2B, wherein the hubs accept a pin).
Regarding claim 15, Yustein teaches the implant of claim 13, wherein a first plurality of hub pairs (22b) is spaced to permit the pivot hub (26a) retained therebetween to slide on the pin retained by the first hub pair and a second plurality of hub pairs (26b and 19) is spaced to prevent the pivot hub (26a) retained therebetween from sliding on the pin retained by the second hub pair (note that the configuration of all of the hubs together prevents sliding on the pin).
Regarding claim 16, Yustein teaches the implant of claim 15, wherein the first plurality of hub pairs (22b, 26b, and 19) includes a first hub pair (both 22b) and a second hub pair (26b and 19), the distance between the hubs of the first hub pair being less than the distance between the hubs of the second hub pair (see Fig. 2B).
Regarding claim 19, Yustein teaches an implant (see Fig. 3), comprising: 
a first endplate (see labelled diagram of Fig. 3 above); 
a second endplate (see labelled diagram of Fig. 3 above); 
a base (12) disposed between the first endplate (see labelled diagram of Fig. 3 above) and the second endplate (back side of 36 and 28); 
a plurality of adjustment arms (14a and 14b, 22a), which include a plurality of height adjustment arms (14a and 14b) and a plurality of lordotic adjustment arms (both arms 22a), each of the adjustment arms (14a and 14b) having a first end attached to the first endplate and a second end attached to the second endplate (note that both arms are attached to both endplates; also note that the claim does not require a direct connection); and
a drive assembly (18a, 18b, and 16b) rotatably disposed in the base (12), wherein the drive assembly includes a height adjustment pin (16b) extending from the drive assembly through the height adjustment arms (14a and 14b) and through a first slot formed in the base (12) and a lordotic adjustment pin (pin attached to 26a) extending from the drive assembly through the lordotic adjustment arms (22a) and through a second slot (main opening in which 26a sits) formed in the base.
Regarding claim 20, Yustein teaches the implant of claim 19, the drive assembly further including a height drive gear (18b) operably connected to a height drive block (26b) that receives the height adjustment pin (indirectly via base 12) and a lordotic drive gear (head of 18a) operably connected to a lordotic drive block (block 26a) that receives the lordotic adjustment pin.
Regarding claim 21, Yustein teaches the implant of claim 20, wherein the height drive gear (18b) is rotatably configured to actuate both the height drive block (26b) and the lordotic drive block (26a) and the lordotic drive gear (head of 18a) is configured to be actuated independent of the height drive gear (note that the lordotic drive gear is capable of movement independent of the height drive gear) and actuates the lordotic drive (26a) without actuating the height drive block (26b).
Regarding claim 22, Yustein teaches the implant of claim 20, the drive assembly further including a lordotic locking screw (shaft of 18a) received in the height drive gear and a height locking screw (19) received in the base, wherein the lordotic locking screw is configured to prevent the lordotic drive gear from reversing out place and height locking screw is configured to prevent the height drive gear from reversing out place (see that this is satisfied by the configuration as shown in Fig. 2C).

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments over claim 1, it is argued that Yustein does not teach separate compartments in base 12, however, as outlined in the rejection above, the configuration of the cavity functionally separates it into two separate compartments. Furthermore, since the endplates are both comprised of two separate pieces, it is possible for them to move closer and further away from each other as required by the amended claim. Since the claims do not require direct connection of any of the arms, these limitations are also satisfied by the indirect connections taught by Yustein.
Regarding claim 13, because the specific structure of the hub pairs and the pivot hubs and pins is not disclosed in the claim, nor is a direct connection required anywhere in the claim, the interpretation outlined above stands in view of these amendments.
Finally, regarding claim 19, there are multiple pins outlined in the rejection above that are both directly and indirectly connected to the base and the corresponding arms, which satisfies the amended limitation required by the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                              


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773